PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/373,259
Filing Date: 2 Apr 2019
Appellant(s): AviationCloud A/S



__________________
Robert Patrick Lord
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 25, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 27, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-12 and 16-24 of the claimed invention are rejected under 35 U.S.C. § 101, because the claims are directed to an abstract idea without significantly more.

(2) Response to Argument
A. Introduction.
	The claimed invention plans a multi-leg air travel trip for a person.  It collects data on flights, airports, times, driving directions, flight conditions, etc. and analyzes them to present the user an estimated arrival time on an interface display.  See Abstract and claim 1.  This qualifies as a method of organizing human activities because recites basic economic practices (i.e., planning future flights in the transportation industry) as well as commercial interactions (i.e., structuring a potential business relationship between a customer seeking a flight and an airline service provider).  Additionally, this qualifies as a mental process because it recites steps of observation, evaluation, and judgment (i.e., a customer or travel agent observing travel needs, evaluating them against flights and other data, times, airports, etc., and making a judgment on a recommended best travel plan).  It does this via a generic computer with a generic display output interface and instructions to apply the abstract idea in this environment, which is not sufficient to provide integration into a practical application or an inventive concept.  Thus, the claims are directed to an abstract idea without significantly more. 

	B. MPEP 2A Prong One—The claims recite an abstract idea.
	Appellant, in arguing that the claim does not recite an abstract idea, argues that the claim "is directed towards improved software and/or graphical user interfaces. Such limitations cannot be practically performed by the human mind. See MPEP § 2106.04(a)(2)(III). Such limitations also are not generic computer elements, because the supporting actions recited in claim 1 are specific programming improvements recited in the claims and supported in the specification as being directed to a programming improvement."  Brief, 14-15.  The software is nothing more than instructions to apply the abstract idea.  The interface has been treated as an additional element.  Its presence in the claim does not mean that an abstract idea is not also recited at this point in the analysis.
	"It is improper to bifurcate the claim features into 'generic' computer elements and 'abstract idea' elements, ignore all 'generic' computer elements, and then assert that the claim is only directed to the abstract idea.  Brief, 15.  On the contrary, the Alice/Mayo framework and MPEP require that Examiners identify and distinguish between abstract claim limitations and additional elements (i.e., those beyond the abstract idea).  No claim elements were ignored and all were evaluated for compliance with § 101 in the Office Action.
"Thus, the Examiner’s analytical approach represents a fundamental misunderstanding of the approach in Alice Corp. v. CLS Bank Int’l, 573 U.S. 208, 134 S.Ct. 2347 (2014), and of the law of 35 U.S.C. § 101 generally."  Brief, 16.  The Office Action followed the Alice/Mayo framework as laid out in MPEP 2106.  Appellant appears to conflate the distinct steps of the two prongs of MPEP 2106 Step 2A.  The test at this point in the framework is not to analyze the claim as a whole, as Appellant suggests.  "Prong One asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim."  MPEP 2106.04 II.A.1.
	Appellant also attempts to analogize the claims to those in McRO.  Brief, 17-18.  "In McRO, the claim is nothing more than mathematical steps that can be performed using pen and pencil. While tedious, nothing prevents a human being from walking through all steps and performing the mathematical calculations needed and then drawing a series of faces by hand (i.e., 'animating') according to the resulting mathematical results."  Brief, 17.  This omits an important part of the record.  In McRO, which dealt with computerized animation techniques rather than commercial travel planning activities, the record supported that prior to the invention human animators only used "subjective determinations rather than specific, limited mathematical rules" for lip synchronization. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016).  McRO also improved upon an "existing technological process" (i.e., computer animation).  Id.  Here no capabilities specific to computers are improved upon or even implicated.  Instead, Appellant is improving the abstract process of travel planning for people, using computers as a tool and outputting the result on a generic interface without any further implementation.  "[T]he claims here are critically different from those we determined to be patent eligible in McRO. The claims in McRO were directed to the creation of something physical—namely, the display of 'lip synchronization and facial expressions' of animated characters on screens for viewing by human eyes. The claimed improvement was to how the physical display operated (to produce better quality images), unlike (what is present here) a claimed improvement in a mathematical technique with no improved display mechanism."  SAP America, Inc. v. InvestPic, LLC, 898 F.3d, 1016, 1168 (Fed. Cir. 2018) (citations omitted).  
There is no support for the assertion that "map and trip planning capabilities" (see Brief, 18) are specific to computers in the same way as computerized animation rendering, despite the questionable relevance and existence of other software not at issue here and argued facts not of record (i.e., Google Maps—see Brief, 19-20 stating that "the notion that GOOGLE MAPS® is an abstract idea with no practical application is nonsensical, and just so one may conclude that the improved mapping and planning software of the claimed invention is also not abstract.").  Many of the functionalities and benefits of Google Maps are no different than paper maps which have existed for millennia, they simply use a generic computer device and the Internet as tools to make them more convenient and accessible. Moreover, the existence of critically important banking software with "notoriously well-known value" (see Brief, 19) did not save the related inventions in either Bilski or Alice.  
There is a difference between addressing a technological limitation of computers and merely programming it to perform an abstract function that no one has sought to do before.  See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) ("We do not agree with Ultramercial that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete." See also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) ("[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.") (citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245,1256 (Fed. Cir. 2014)) (emphasis added).  Importantly, the arguments here do not establish or even particularly argue that an abstract idea is not present (i.e., recited) in the claims, and thus there is no basis for reversal at this point in the framework.

	C. MPEP 2A Prong Two—The claims do not recite additional elements that integrate the abstract idea into a practical application.
	"[T]he very elements that the Examiner asserts are the judicial exception (e.g., the selecting and obtaining steps, combined with the final presenting step) are instead the very additional elements that integrates the exception into a practical application."  Brief, 21.  Appellant does not explain further why these are additional elements.  "Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application…" MPEP 2106.04(d) II (emphasis added).  
With respect to selecting and obtaining: "As many cases make clear, even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract."  SAP America, Inc. v. InvestPic, LLC, 890 F.3d 1016, 1022 (Fed. Cir. 2018) (citations omitted).  With respect to the presenting step: "The focus of the claims... is on selecting certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis. That is all abstract." Id. at 1021 (emphasis added).
	"In particular, the claimed invention enables the computer to do what no computer can currently do; namely, to integrate the flight and driving times into a map and planning process on a computer."  Brief, 22.  There is no specific support on the record that, prior to Appellant's invention, computers were technologically unable to integrate the flight and driving times into a map and planning process.  Integrating flight and driving times into a map and planning process sets forth an improvement to human activities, and the computer here is merely invoked as a tool.  For many decades, even before the advent of the Internet, humans have been mentally planning driving times in conjunction with their flight times.  This is not a technological problem. 
	Appellant also argues some of the dependent claims (see Brief, 22-28), but most of these arguments only mention what those claims recite along with a conclusion that they are eligible.  Merely pointing out what a claim recites is not considered to be an argument for separate patentability of the claim. In re Lovin, 99 USPQ2d 1373, 1379 (Fed. Cir. 2011).  The elements argued other than those addressed below are unpersuasive for the same reasons as the independent claims.  They merely set forth aspects of the flight planning abstract idea and implement it on a generic computer with instructions to "apply it" there (i.e., the APIs used to collect data over the Internet—see Brief, 23, 25; inputting data via a generic GUI—see Brief, 27-28).  See Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 1348 (Fed. Cir. 2014) (explaining that when all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary.").
	With respect to claim 19 Appellant argues that the GPS unit confers eligibility under Thales.  Brief, 24-25.  The GPS unit is merely used in a generic capacity to gather location data in accordance with its normal functionality.  Appellant argues that in Thales "the object was not controlled, only it’s [sic] orientation determined."  Brief, 24.  The invention in Thales involved sensor placement that improved the GPS unit's ability to function in low-signal environments.  Thales Visionix Inc. v. United States, 850 F.3d 1343, 1348–49 (Fed. Cir. 2017).  Appellant has no claim to a similar technical improvement to location-sensing device deficiencies and instead uses them as a tool at a high level to gather data to practice the abstract idea of transportation planning.  
	"Here, the improved user interface allows a user to more quickly, easily, and accurately view and understand the various phases of the multi-leg trip. Thus, the improved user interface of claim 21 represents additional improvements to the computer’s functionality at Step 2A, Prong 2, just as the improved user interface in Core Wireless allowed a user to view unlaunched applications that the user could have launched by some other means."  Brief, 26.  The court in Core Wireless emphasized two aspects of the improved interface that contributed to eligibility: that the application summary can be reached directly from the menu, and that the application summary is displayed while the applications are in an un-launched state. Core Wireless Licensing S.A.R.L. v. LG Electronics, 880 F.3d 1356, 1362-63 (Fed. Cir. 2018).  This improved aspects of using specifically small-screen devices which are technologically limited in their display capabilities.  The Remarks do not set forth any remedies to technological problems that the claimed invention solves.  
	Instead, the invention even as characterized by Appellant (i.e., it "allows a user to more quickly, easily, and accurately view and understand the various phases of the multi-leg trip") is more similar to ineligible inventions with graphical user interfaces:
	We have also held that improving a user's experience while using a computer application is not, without more, sufficient to render the claims directed to an improvement in computer functionality. For example, in Trading Techs. I, we held patent ineligible claims directed to a computer-based method for facilitating the placement of a trader's order. Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019) (Trading Techs. I). Although the claimed display purportedly "assist[ed] traders in processing information more quickly," we held that this purported improvement in user experience did not "improve the functioning of the computer, make it operate more efficiently, or solve any technological problem." Id.; see also Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1378, 1381, 1384-85 (Fed. Cir. 2019) (Trading Techs. II) (holding that claims "focused on providing information to traders in a way that helps them process information more quickly" did not constitute a patent-eligible improvement to computer functionality). 
Customedia Technologies v. Dish Network, 951 F.3d 1359, 1365 (Fed. Cir. 2020).  This rationale further applies to the argument regarding claim 24 that the claimed steps "are connected to the display of information a specific graphical form that improves the ease of reading the output of the planning process."  Brief, 28.  Accordingly, Appellant has not shown any reason for reversal at MPEP 2106 Step 2A – Prong Two.



	D. Conclusion.
"In sum, 'software can make non-abstract improvements to computer technology just as hardware improvements can.' Enfish, 822 F.3d at 1335. But to be directed to a patent-eligible improvement to computer functionality, the claims must be directed to an improvement to the functionality of the computer or network platform itself." Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1365 (Fed. Cir. 2020). Appellant has not met this standard and merely sets forth an improvement to the abstract idea of transportation planning for people on a generic computer.  
Appellant does not at any point argue that the claims recite "significantly more" than the abstract idea (i.e., the search for an inventive concept in MPEP 2106 Step 2B).  The arguments set forth in this Answer do not set forth any new positions, and any new arguments presented in a Reply Brief should not be used as grounds for reversal.  "Any bases for asserting error, whether factual or legal, that are not raised in the principal brief are waived." Ex parte Borden, 93 USPQ2d 1473, 1474 (BPAI 2010) (informative). See also Optivus Tech. v. Ion Beam Applications, 469 F.3d 978, 989 (Fed. Cir. 2006) ("[A]n issue not raised by an appellant in its opening brief... is waived.") (citations and quotation marks omitted).  Appellant has not carried the burden of demonstrating that the rejection made under § 101 was the result of any error.  
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/DANIEL VETTER/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        
Conferees:
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628                                                                                                                                                                                                        

/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.